Case 3:17-cv-00988-SRU Document 38-1 Filed 11/13/18 Page 1 of 9




                        EXHIBIT A
         Case 3:17-cv-00988-SRU Document 38-1 Filed 11/13/18 Page 2 of 9




GEORGE S. MOORE, RYAN DAVID MOORE &
HELENA COLEMAN-MOORE
Claimants

V.

COUNTRY MOTORS II, INC.
dlbla BOB’S BUICK GMC OF MILFORD
Defendant

                                        ARBITER’S AWARD

     The undersigned arbiter, having heard the testimony of George S. Moore, Helena Coleman-

Moore and Mark Moore, and having further reviewed the various records and law submitted by

the parties, and having further considered the arguments of counsel, hereby finds the following:


     1. The plaintiffs brought the above-docketed action for violations of the Truth in Lending

Act (‘TILA”), Equal Credit Opportunity Act, 15 U.S.C. 1691, et seq. (‘ECOA”), Connecticut

Retail Installment Sales financing Act (“RISFA”) C.G.S. §36a-785, Article 9 of the UCC

(C.G.S. §42a-9-lOl. and the Connecticut Unfair Trade Practices Act (“CUIPA”). Conn. Gen.

Stat. §42-llOa, et seq. They also brought a common law claim of negligent misrepresentation.

     2. The arbiter finds the following facts:

            a. Helena and Mark Moore went to Country Motors in November 2016 with the

                intention of purchasing a motor vehicle for their private use.

            b. Helena and Mark Moore chose Country Motors because Mark Moore had a

                middle school friend, Kenneth Boykin, who was a salesman with the dealership.

            c. Country Motors engaged in discussions with Mark and Helena Moore regarding

                their ability to qualify for financing.
Case 3:17-cv-00988-SRU Document 38-1 Filed 11/13/18 Page 3 of 9




  d. Country Motors informed Helena that she did not have sufficient income to

       qualify for credit on her own and suggested that she find a family member to co

       sign.

  e. Helena and Mark initially asked George Moore to co-sign.

  1.   Kenneth Boykin told Helena verbally that she did not qualify for credit even with

       George Moore as the co-signor and requested that another family member serve

       as the co-signor on the loan.

  g. George Moore and Ryan Moore agreed to co-sign the loan/financing application.

  h. Helena never intended to go to anyone else other than the dealership for

       financing.

  i.   George and Ryan Moore signed the Retail Installment Contract and Purchase

       Order, both of which documents stated that Country Motors intended on selling to

       loan to Ally Financial.

 j.    After preliminary discussions regarding financing, Mark and Helena looked at

       vehicles on the lot and settled on a Red Nissan Altima, S model.

  k. The S Model did not have a sun roof or navigation system.

 1.    Because the Moore’s did not have a check and could not make the $1,000.00

       down payment in one lumpsum, Kenneth Boykin, on behalf of Country Motors,

       took Helena Moore’s debit card information and obtained authorization to process

       two payments of $500.00 each—one that Thursday and one two weeks from that

       date.

 m. The use of the debit card rather than a check was as a convenience to Helena.

 n. Helena authorized payment in two installments as specified.



                                       Page 2 of 8
Case 3:17-cv-00988-SRU Document 38-1 Filed 11/13/18 Page 4 of 9




  o. The debits were never made.

  p. Approximately one week after that appointment, on November 18, 2016, George

       Moore, Ryan Moore and Mark Moore went back to the dealership to sign the

       paperwork for the vehicle.

  q. Only George Moore and Ryan Moore signed the paperwork.

  r.   Mark Moore did not sign but was present in the room at the time.

  s.   Helena Moore did not sign any paperwork and was not present for the signing at

       all.

  t.   The paperwork took approximately twenty minutes to a half an hour to process.

       George and Ryan Moore were given a copy of the documents, which they kept in

       the glove compartment of the car.

  u. The Retail Installment Contract was executed on the same date by George Moore

       and Ryan Moore, listing Country Motors as the seller-creditor.

  v. Country Motors set the terms of the Retail Installment Contract.

  w. Mark Moore testified that he did not read any of the documents and that the

       process was fast moving.

 x. Mark Moore admitted that he watched both George and Ryan sign the Conditional

       Delivery Agreement.

 y. Mark Moore further testified that there were no representations as to the finality

       of the deal other than a handshake from Kenneth Boykin along with verbal

       congratulations.

 z. George Moore testified that he ‘was just there to sign” and that he did not read the

       documents he was signing. He admitted that there was no time limit on signing



                                    Page 3 of $
     Case 3:17-cv-00988-SRU Document 38-1 Filed 11/13/18 Page 5 of 9




             the documents and that he was aware he would be obligated to make the payments

             on the loan in the event of a default by the other parties.

        aa. Ryan Moore did not appear to testify regarding his recollection of the events that

             transpired that day.

        bb. George, Ryan and Mark Moore drove the vehicle off the lot that day.

        cc. Kenneth Boykin had put dealer plates on the vehicle and represented that their

             plates should be in the mail within the week.

        dd. The permanent plates were never received.

        ee. The Moores did not call to inquire.

       ff. Mark and Helena used the car for approximately six (6) weeks.

       gg. On or around January 2, 2017, Kenneth Boykin informed Mark Moore that there

             was a problem with Ryan’s work history or employment.

       hh. On or around January 2, 2017, Kenneth texted Mark and requested that they

             return the vehicle otherwise the police would have to get involved.

       ii. On or around that same date, Kenneth called George and requested return of the

             vehicle otherwise the police would have to get involved.

       jj.   Mark Moore arranged for the vehicle to be picked up by Kenneth Boykin that

             same date.

       kk. The Moores were never charged anything for their use of the vehicle.

       11. Neither George Moore nor Ryan Moore ever received any written notification that

             they were denied credit and/or the reasons for such denial.

3. The arbiter reaches the following conclusions of law based upon the facts found above:




                                          Page 4 of $
Case 3:17-cv-00988-SRU Document 38-1 Filed 11/13/18 Page 6 of 9




  a. The defendant dealership was a creditor within the scope of the ECOA. Pursuant

     to ECOA, creditor’ means any person who regularly extends, renews, or

     continues credit; any person who regularly arranges for the extension, renewal, or

     continuation of credit. The dealership acted as a creditor when it participated in

     the initial eligibility determination, set the terms of the retail installment sales

     contract and selected a lender to submit an application for which it would have

     retained a portion of the financing charges.

  b. George and Ryan Moore were parties to the Retail Installment Sales Contract with

     Country Motors as the seller-creditor. Said contract was one document and did

     not violate RISFA. Plaintiffs argued that the Conditional Delivery Agreement

     was a supplement/change to that document and as such, that it was not valid. The

     evidence does not support the plaintiffs’ claims. Rather, examination of the

     document itself reveals that it relates to and is made part of the Vehicle Purchase

     Order, dated November 18, 2016 (Ex. 1).

 c. The Conditional Delivery Agreement was signed by both George and Ryan

     Moore. As such it was in effect at the time of the subject transaction. The

     Conditional Delivery Agreement sets forth three conditions under which the

     purchase of the vehicle has not yet been consummated. Those three conditions

     are listed in the disjunctive, meaning that only one of the three must apply. The

     three conditions are as follows: (1) you (the Dealer) have not yet received

     collected funds for the part of the Vehicle’s purchase price which was paid by me

     by check; or (2) I have not executed a retail installment sales agreement and you

     have not yet found a financial institution willing to purchase such retail



                                  Page 5 of $
         Case 3:17-cv-00988-SRU Document 38-1 Filed 11/13/18 Page 7 of 9




                installment sales contract from you; or (3) I intend to obtain financing for a source

               other than you, and such financing has not yet been approved. The arbiter finds

               sufficient evidence to suggest that either or both conditions (1) and/or (3) apply.

               Condition (1) applies because the dealer did not receive collected funds that were

               paid by the buyers by check. Condition (3) applies because the purchase order

               and the Retail Installment Contract both state that the financing would be obtained

               through Ally Financial and such financing was not approved.

    4. The plaintiff, George Moore, sustained his burden of proof with respect to the

defendant’s violation of the Equal Credit Opportunity Act, 15 U.S.C. 1691, et seq. (“ECOA”)

only.

    5. The plaintiff, George Moore did not sustain his burden of proof with respect to his claims

pursuant to TILA, RISFA, Article 9 of the UCC and Negligent Misrepresentation. The plaintiff

George Moore failed to prove that he suffered ascertainable damages as a result of the

defendant’s conduct and as such, failed to sustain his burden with respect to his claim under

CUTPA.

    6. The plaintiff, Helena Moore, sustained her burden of proof with respect to the

defendant’s violation of the Equal Credit Opportunity Act, 15 U.S.C. 1691, et seq. (“ECOA”)

only.

   7. The plaintiff, Helena Moore did not sustain her burden of proof with respect to her claims

pursuant to TILA, RISFA, Article 9 of the UCC and Negligent Misrepresentation. The plaintiff

Helena Moore failed to prove that she suffered ascertainable damages as a result of the

defendant’s conduct and as such, failed to sustain her burden with respect to her claim under

CUTPA.



                                            Page 6of$
            Case 3:17-cv-00988-SRU Document 38-1 Filed 11/13/18 Page 8 of 9




        8. The plaintiff, Ryan Moore, sustained his burden of proof with respect to the defendant’s

    violation of the Equal Credit Opportunity Act, 15 U.S.C. 1691, et seq. (“ECOA”) only.

        9. The plaintiff, Ryan Moore did not sustain his burden of proof with respect to his claims

    pursuant to lILA, RISFA, Article 9 of the UCC and Negligent Misrepresentation. The plaintiff

    Ryan Moore failed to prove that he suffered ascertainable damages as a result of the defendant’s

    conduct and as such, failed to sustain his burden with respect to his claim under CUTPA.

        10. With respect to the ECOA claim, George Moore proved that he filled out a credit

    application with Bob’s Buick GMC of Milford. (See Ex. 12) He signed application in two

    places indicating that the income entered was accurate and that he had read the terms of the

    Agreement and Disclosures contained therein. George Moore’s loan application was declined.

    (See Ex. 14) Said denial constitutes an adverse action pursuant to ECOA, 15 U.S.C.                 §
    169 l(d)(6). No written notices were provided to George Moore to notify him of the creditor’s

    action on the application or a statement of reasons for such adverse action.

       11. The plaintiff, Ryan Moore, proved that he filled out a credit application with Bob’s Buick

GMC of Milford. (See Ex. 13) He signed application in two places indicating that the income

entered was accurate1 and that he had read the terms of the Agreement and Disclosures contained

therein. Ryan Moore’s loan application was declined. (See Ex. 14) Said denial constitutes an

adverse action pursuant to ECOA, 15 U.S.C.            § 1691(d)(6). No written notices were provided to
Ryan Moore to notify him of the creditor’s action on the application or a statement of reasons for

such adverse action.

       12. The plaintiff, Helena Moore, proved that she provided verbal information to Country

Motors and was denied credit, both individually and also with her brother-in-law, George Moore,


1
  The defendants do not have a counterclaim or affirmative defense regarding this fact and as such, the arbiter does
not reach the question of whether there is a valid defense to Ryan Moore’s claims.

                                                    Page 7of$
         Case 3:17-cv-00988-SRU Document 38-1 Filed 11/13/18 Page 9 of 9



as a co-signor on the loan. Said denial constitutes an adverse action pursuant to ECOA, 15

U.S.C.   § 1691(d)(6). No written notices were provided to Helena Moore to notify her of the
creditor’s action on the application or a statement of reasons for such adverse action.

    13. The arbiter awards the following:

            a.   George Moore a sum of $1,000 representing punitive damages pursuant to ECOA,

                 plus attorney’s fees with respect to litigation of this particular claim.

            b. Helena Moore a sum of $1,000 representing punitive damages pursuant to ECOA,

                 plus attorney’s fees with respect to litigation of this particular claim.

            c. Ryan Moore a sum of $1,000 representing punitive damages pursuant to ECOA,

                 plus attorney’s fees with respect to litigation of this particular claim.

    14. The arbiter requests that the plaintiffs submit to both counsel and the arbiter any materials

with regard to attorney’s fees related to their the ECOA claims for consideration and

supplemental award by the arbiter. Such materials shall be submitted no later than ten (10) days

from receipt of this award. If defendant wishes to submit anything in response to the plaintiffs’

submissions, it may do so within ten (10) days.




                                                        Richard P. Renehan
                                                        Commissioner of the Superior Court




                                              Page $ of $
